DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 1-25 are objected to because of the following informalities:
	- In claim 1, line 1-5, “the catalytic cleaning”, “the combustion gases”, and “the exhaust gases” lacks antecedent basis.
	- In claim 1, line 1-5, “the emission level”, and “the level of CO and VOC emissions” lacks antecedent basis.
	-In claim 2, line 2, “NOxs” should be changed to ---NOx---.  Appropriate correction is required.
	-In claim 2, line 3, “VOC” should be spelled out.  Appropriate correction is required.
- In claim 21, line 2, “the flue gases” lacks antecedent basis.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 5, 7-10, 13, 16-17, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kippel et al. (Kippel) (Patent/Publication Number US 2017/0182442). 
	Regarding claims 1, and 8, Kippel discloses a method for the catalytic cleaning (22, 76, 46), in reducing and oxidizing conditions, of the combustion gases (42) (e.g. See Paragraphs [0012]) containing nitrogen oxides and carbon monoxide, hydrocarbons and soot particles (e.g. [0012] As set forth above, it may be desirable to reduce the presence of certain products of combustion present within exhaust gas generated by a gas turbine engine. Such products may include nitrogen oxides (NOx), sulfur oxides (SOx), carbon oxides (COx), and unburned hydrocarbons.) of energy plants (10) which use fuels with a hydrocarbon content (14), wherein: fuel (14) and air (16) are fed to the exhaust gases (42) to form a gas mixture (e.g. [0023] By way of non-limiting example, the combustors may include one or more fuel nozzles that inject a fuel-air mixture into the combustors in a suitable ratio for combustion, emissions control, fuel consumption, power output, and so forth.) (e.g. See Paragraphs [0018 and 0023]), and the gas mixture is brought to one or more -stage catalytic combustion (26, 76, 46) performed at a temperature of more than 600 oC to reduce the nitrogen oxides and to oxidize the carbon monoxide, hydrocarbon, and soot particles (e.g. As noted above, in embodiments where the gas turbine engine 12 is a heavy-duty gas turbine engine, temperatures of the exhaust gas 44 may be, by way of non-limiting example, greater than about 1000 oF (e.g., about 540 oC), such as between about 1100 oF and about 1300 oF (e.g., about 590 oC and about 705 oC). The exhaust gas 44 is then provided to the exhaust processing system 22 for, among other things, treatment to reduce levels of certain products of combustion present within the exhaust gas 44.) (e.g. See Paragraphs [0024-0027 and 0031-0035]). 
	Regarding claim 5, 13, Kippel further discloses wherein the gas mixture is burned in an oxidizing and reducing catalyzer (76, 46), first with a rich additional-fuel/oxygen mixture to reduce the nitrogen oxides and then with a lean additional fuel/oxygen mixture to oxidize the CO and VOC compounds and the soot particles (90) (e.g. See Paragraphs [0023-0024 and 0031-0032]).
	Regarding claims 7, 9, Kippel further discloses wherein catalytic combustion is performed in reducing and correspondingly oxidizing conditions in at least two stages (76, 46, 90) (e.g. See Paragraphs [0023-0024 and 0031-0032]).
	Regarding claims 10, Kippel further discloses wherein the exhaust gases, fuel, and air are mixed evenly together in a nesting, perforated feed pipe (68) and a static mixer (66, 74) to create a gas mixture (e.g. See Paragraphs [0028- 0031]).
	Regarding claims 16, Kippel further discloses wherein fuel is burned in a combustion plant, which is an oil or gas boiler, a gas turbine, a diesel power plant, or a similar energy plant (e.g. See Paragraphs [0023-0024 and 0031-0032]). 
	Regarding claims 17, Kippel further discloses wherein additional air and fuel are fed to the exhaust-gas burner and their feed is controlled by the temperature after the catalyser and linear oxygen sensors (140, 142), according to the air/fuel ratio required by each catalyzer (e.g. See Paragraphs [0052-0053]).
	Regarding claims 25, Kippel further discloses wherein the method produces recoverable thermal energy (e.g. See Paragraphs [0023-0024 and 0031-0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kippel et al. (Kippel) (Patent/Publication Number US 2017/0182442) in view of Tanaka et al. (Tanaka) (Patent/Publication Number US 2009/0042152).
	Regarding claims 2, Kippel discloses all the claimed limitation as discussed above except that the emission level of the NOx of the gas obtained from the catalytic combustion is 1 ppm or less and the level of CO and VOC emissions is at most 2 ppm. 
	Tanaka teaches that it is conventional in the art, to use the method for the catalytic cleaning (4), in reducing and oxidizing conditions, of the combustion gases (burner 1) (e.g. Fig. 1; See Paragraphs [0197]) containing nitrogen oxides and carbon monoxide, hydrocarbons and soot particles having the emission level of the NOx of the gas obtained from the catalytic combustion is 1 ppm or less and the level of CO and VOC emissions is at most 2 ppm.  (e.g. See [0027] In this instance, the concentration of nitrogen oxides decreased to substantially zero is preferably 5 ppm, more preferably 3 ppm and still more preferably zero. The concentration of carbon monoxide decreased to substantially zero is preferably 30 ppm and more preferably 10 ppm.) ([0154] The present invention includes Embodiment 1 of the following combustion apparatus. Embodiment 1 of the combustion apparatus is provided with a burner allowing hydrocarbon-containing fuel to burn, thereby generating gas free of hydrocarbons but containing oxygen, nitrogen oxides and carbon monoxide, endothermic device for absorbing heat from gas generated by the burner) (See Figs. 1 and 10; Paragraphs [0027, 0154, and 0192-0193]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the method for the catalytic cleaning, in reducing and oxidizing conditions, of the combustion gases containing nitrogen oxides and carbon monoxide, hydrocarbons and soot particles having the emission level of the NOx of the gas obtained from the catalytic combustion is 1 ppm or less and the level of CO and VOC emissions is at most 2 ppm of Kippel, as taught by Tanaka for the purpose of reducing the poisoned materials from the exhaust gas of the lean-burn combustion system, and further improve the performance and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst combustion system. 
	Regarding claims 4, 12, Tanaka further discloses wherein the gas mixture is burned in a three-way catalyser using a stoichiometric oxygen/additional-fuel ratio in order to oxidize CO and VOC compounds that have remained unburned in the combustion plant and to reduce NOx emissions and oxidize soot particles (e.g. See Paragraphs [0242-0244]).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kippel et al. (Kippel) (Patent/Publication Number US 2017/0182442) in view of Clarke et al. (Clarke) (Patent/Publication Number US 9,925,491).
	Regarding claims 3, 14, Kippel discloses all the claimed limitation as discussed above except that the catalytic combustion is performed in a catalyser, in which the temperature is maintained at 850-1000 oC.
	Clarke teaches that it is conventional in the art, to use the catalytic combustion (Figures 1-5) is performed in a catalyser, in which the temperature is maintained at 850-1000 oC (e.g. See Referring to FIG. 1, the PyroPure.RTM. chamber operates at temperatures from 0.degree. C. up to about 600.degree. C., generally at about 550.degree. C. and the off-gases pass into a diesel particulate filter, DPF. This operates at about 550.degree. C.-850.degree. C., generally at about 750.degree. C. and removes tar from the gas. Air is input at that stage to enable catalytic oxidation to take place, control of air flow controlling the catalyst temperature.  (11)    The output of the DPF is passed to a VTT unit, a VOC thermal treatment unit which operates at about 1000.degree. C. This destroys H.sub.2, volatile organic compounds and heavy tars, however, it can produce some thermal NOx. Thus, it produces an output which may have to be dealt with subsequently, though NOx remains in general below acceptable limits in which case no specific treatment is needed.)  (See Figs. 1-4; col. 5, lines 30-67; col. 9, lines 10-60).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the catalytic combustion is performed in a catalyser, in which the temperature is maintained at 850-1000 oC of Kippel, as taught by Clarke for the purpose of reducing the poisoned materials from the exhaust gas of the lean-burn combustion system, and further improve the performance and the efficiency of the emission system, since the use thereof would have been . 

Claims 6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kippel et al. (Kippel) (Patent/Publication Number US 2017/0182442) in view of Lewis et al. (Lewis) (Patent/Publication Number US 2013/0129575).
	Regarding claims 6, 15, Kippel discloses all the claimed limitation as discussed above except that the space velocity of the three-way catalyser is 50000-150000 l/h, preferably 60000-100000 l/h and the space velocities of the reducing and oxidizing catalyser are 60000-200000 l/h, preferably 70000-150000 l/h. 
	Lewis teaches that it is conventional in the art, to use the space velocity of the three-way catalyser is 50000-150000 l/h, preferably 60000-100000 l/h and the space velocities of the reducing and oxidizing catalyser are 60000-200000 l/h, preferably 70000-150000 l/h (See Figs. 1-2; Table 2; Paragraphs [0003, and 0094-0095]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the space velocity of the three-way catalyser is 50000-150000 l/h, preferably 60000-100000 l/h and the space velocities of the reducing and oxidizing catalyser are 60000-200000 l/h, preferably 70000-150000 l/h of Kippel, as taught by Lewis for the purpose of reducing the poisoned materials from the exhaust gas of the lean-burn combustion system, and further improve the performance and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst combustion system. 
.

Allowable Subject Matter
Claims 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Pang et al. (Pat. No. 9670843), Fan et al. (Pat. No. 2007/0160517), Mahecha-Botero et al. (Pat. No. 10350543), Adams et al. (Pub. No. 2001/0054281), Katsuki et al. (Pub. No. 2017/0312689),  and Chaen et al. (Pat. No. 9567875), all discloses an exhaust gas purification for use with an internal combustion engine. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        July 02, 2021